Exhibit 10.8
CHANGE OF CONTROL AGREEMENT
 
This CHANGE OF CONTROL AGREEMENT is dated as of July 1, 2011 between ANAREN,
INC., a New York Corporation (“Anaren”), and GERT THYGESEN (“Employee”).  The
term “Anaren” shall mean all of its subsidiaries, whether directly or indirectly
owned.
 
Recitals
 
A.           Employee is currently employed by Anaren as Sr. Vice President,
Technology.
 
 
B.
Anaren desires to retain the services of Employee and to induce Employee to
remain with Anaren.

 
 
C.
In consideration of the agreements of the parties contained in this Agreement,
and intending to be legally bound by the terms of this Agreement, the parties
agree as follows:

 
Terms
 
1.           Term of Agreement.
 
The term of this Agreement shall be for the period from the date of this
Agreement to June 30, 2016.  This Agreement shall automatically expire,
effective June 30, 2016, unless otherwise renewed by the parties.
 
2.           Change of Control.
 
(a)           Subject to the other terms, conditions and limitations of this
Agreement, if Employee’s employment by Anaren ends within two (2) years
following a “Change of Control” that occurs during the term of this Agreement,
and if such termination is due to Employee’s involuntary termination of
employment for reasons other than “Cause,” then Anaren, or its successor, shall:
 
(i)           Pay to Employee an aggregate severance benefit determined as
follows:
 
 
(A)
If Employee has completed 20 or more years of service with Anaren, then the
severance benefit shall equal the sum of (I) 200% of Employee’s then current
base annual salary, (or 200% of the Employee’s base salary at the time of the
Change of Control, whatever is greater) plus (II) an amount equal to the sum of
the previous two years’ non-equity incentive bonus plan payments earned by
Employee for the two fiscal years that ended immediately prior to the fiscal
year during which the “Change of Control” occurs; and

 
 
 

--------------------------------------------------------------------------------

 
 
(B)
If Employee has completed less than 20 years of service with Anaren, then the
severance benefit shall equal the sum of (I) 100% of Employee’s then current
base annual salary, plus (II) an amount equal to the non equity incentive bonus
plan payments earned by Employee in the fiscal year that ended immediately prior
to the fiscal year during which the “Change of Control” occurs.

 
(ii)           Treat as immediately exercisable all options granted by Anaren to
Employee to acquire Anaren common stock that are not exercisable or that have
not been fully exercised, so as to permit Employee (or his beneficiary) to
purchase any portion or all of the Anaren common stock not yet purchased
pursuant to each such option until the earlier of the latest date upon which the
option could have expired by its original terms under any circumstances or the
tenth anniversary of the
 
(iii)            date the option was granted; and Treat as immediately vested
all restricted Anaren stock, or any restricted stock received by Employee in
exchange for Anaren stock, if any, issued to Employee, so that Employee (or his
beneficiary) shall be free to dispose of any such stock previously granted to
Employee; and
 
(iv)           Subject to the cancellation provisions described in paragraph
2(c) below, provide Employee with continuation of life, disability and health
insurance benefits, under the same terms and conditions that Anaren provides
such insurance to its active employees for a period of 24 months (12 months, if
Employee has completed less than 20 years of service with Anaren).
 
(b)           The severance benefit described in paragraph 2(a)(i) shall be paid
in substantially equal monthly installments over a period of 24 months (12
months, if Employee has completed less than 20 years of service with Anaren),
beginning with Anaren’s first regular payroll following Employee’s termination
of employment.  If Employee dies prior to receiving all of the payments due
pursuant to paragraph 2(a)(i), then any unpaid amounts shall be paid to the
beneficiary designated by Employee on the “Beneficiary Designation Form”
attached to this Agreement as Appendix A.
 
(c)           Upon expiration of the period described in paragraph 2(a)(iv),
Employee (and Employee’s qualified beneficiaries) shall be eligible to commence
COBRA continuation benefits, in accordance with the COBRA provisions of Anaren’s
group health plan.
 
(d)           In the event that any payment or benefit received or to be
received by Employee in connection with a change of control (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits being hereinafter called “Total Benefits”) would be
subject (in whole or part) to the excise tax imposed pursuant to Internal
Revenue Code Section 4999, then the parties shall negotiate a restructuring of
payment dates and/or methods (but not payment amounts) to minimize or eliminate
the application of such excise tax.  If an agreement to restructure payments
cannot be reached within sixty days of the date the first payment is due under
this paragraph 2, then payment shall be made without restructuring.  However,
the cash severance payments provided in this paragraph 2 shall first be reduced,
and the other payments and benefits hereunder shall thereafter be reduced, to
the extent
 
 
2

--------------------------------------------------------------------------------

 
necessary so that no portion of the Total Benefits will be subject to such
excise tax, but only if (i) is greater than or equal to (ii), where (i) equals
the reduced amount of such Total Benefits minus the aggregate amount of federal,
state and local income and employment taxes on such reduced Total Benefits, and
(ii) equals the unreduced amount of such Total Benefits minus the sum of (A) the
aggregate amount of federal, state and local income and employment taxes on such
Total Benefits, and (B) the amount of excise tax to which Employee would be
subject in respect of such unreduced Total Benefits.
 
(e)           Payments made and benefits provided pursuant to this paragraph 2
shall be subject to withholding for income, employment and other similar taxes
Anaren may be required to withhold.
 
(f)           As a condition to Anaren’s obligation to provide the payments and
benefits pursuant to this paragraph 2, Employee must first execute a General
Release that releases and discharges Anaren from all claims of any type arising
out of Employee’s employment or the termination of employment.
 
(g)           For purposes of this Agreement, a “Change of Control,” shall be
deemed to have occurred if:
 
(i)           during any 12-month period, any “person” including a “group” (as
determined in accordance with Section 13D(3) of the Securities Exchange Act of
1934) is or becomes a beneficial owner, directly or indirectly, of securities of
Anaren representing 50% or more of the combined voting power of Anaren’s then
outstanding securities;
 
(ii)           as a result of, or in connection with, any tender offer or
exchange offer, merger or other business combination, a majority of members of
Anaren’s Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
Anaren’s Board of Directors before the date of the appointment or election;
 
(iii)           Anaren is merged or consolidated with another entity and as a
result of the merger or consolidation less than 70% of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of Anaren, other than (A) affiliates within
the meaning of the Exchange Act or (B) any party to the merger or consolidation;
or
 
(iv)           Anaren, Inc. sells or otherwise transfers for value ownership of
substantially all of its assets to another entity that is not controlled by or a
shareholder of Anaren, Inc.
 
3.           Termination For “Cause”.
 
(a)           Notwithstanding any contrary provision contained in paragraph 2,
Anaren may terminate Employee’s employment and this Agreement for “Cause”
(defined below) at any time, effective upon receipt by Employee of written
notice of termination.  Upon termination of employment for “Cause,” Employee
shall be entitled only to the salary due Employee from Anaren to the date of
receipt by Employee of written notice of termination.
 
 
3

--------------------------------------------------------------------------------

 
(b)           Termination for “Cause” for purposes of this Agreement shall
include, but not be limited to, any of the following:
 
(i)           any act of fraud or the commission of a felony; or
 
(ii)           intentional disclosure of confidential or proprietary Anaren
information to the detriment of Anaren; or
 
(iii)           unreasonable neglect or refusal to perform the material duties
of his or her position, unless such neglect or refusal is cured within a
reasonable period of time (of at least 30 days) following written notice to
Employee of such neglect or refusal.
 
(c)           Employee’s refusal to relocate beyond a forty mile radius from
Anaren’s East Syracuse Headquarters or Employee’s refusal to accept a reduction
in base salary greater than 10% of the base salary in effect at the time of the
Change of Control shall not be deemed “Cause” for purposes of this Agreement.
 
4.           Covenants.
 
(a)           Confidentiality.  Employee shall not, without the prior written
consent of Anaren, disclose or use in any way, either during employment by
Anaren or thereafter, except as required in the course of employment by Anaren,
any confidential business or technical information or trade secrets acquired in
the course of Employee’s employment by Anaren.  Employee acknowledges and agrees
that it would be difficult to fully compensate Anaren for damages resulting from
the breach or threatened breach of the foregoing provision and, accordingly,
that Anaren shall be entitled to temporary preliminary injunctions and permanent
injunctions to enforce this provision.  Anaren’s right to obtain injunctive
relief shall not, however, diminish Anaren’s right to claim and recover
damages.  Employee commits to use his or her best efforts to prevent the
publication or disclosure of any trade secret or any confidential information
concerning the business or finances of Anaren or Anaren’s subsidiaries, or any
of its or their dealings, transactions or affairs which may come to Employee’s
knowledge in the pursuance of its duties on behalf of Anaren.
 
(b)           No Competition.  Employee’s employment is subject to the condition
that during the term of his or her employment and for a period of 24 months (12
months, if Employee has completed less than 20 years of service with Anaren)
from the date of the termination of employment (the “Date of Termination”)
Employee shall not, directly or indirectly, own, manage, operate, control or
participate in the ownership, management, operation or control of or be
connected as an officer, employee, partner, director, individual proprietor,
lender, consultant or otherwise, or have any financial interest in, or aid or
assist anyone else in the conduct of any entity or business which principal
business directly competes with Anaren on the date of termination.  Ownership by
Employee of not more than 5% of the voting stock of any publicly held
corporation shall not constitute a violation of this paragraph.
 
(c)           Non-Solicitation.  While Employee is employed by Anaren, and for a
period of 24 months after Employee’s employment with Anaren ends, Employee shall
not directly or indirectly solicit (other than on behalf of Anaren) business or
contracts for any products or services of the type provided, developed or under
development by Anaren during Employee’s
 
 
4

--------------------------------------------------------------------------------

 
employment by Anaren, from or with (x) any person or entity which was a customer
of Anaren for such products or services as of, or within 24 months prior to, the
date of Employee’s termination of employment with Anaren, or (y) any prospective
customer which Anaren was soliciting as of, or within 24 months prior to,
Employee’s termination.  Additionally, while Employee is employed by Anaren, and
for a period of 24 months after Employee’s employment with Anaren ends, Employee
will not directly or indirectly contract with any such customer or prospective
customer for any product or service of the type provided, developed or which was
under development by Anaren during Employee’s employment with Anaren.  Employee
will not at any time knowingly interfere or attempt to interfere with any
transaction, agreement or business relationship in which Anaren was involved or
was contemplating during Employee’s employment with Anaren, including but not
limited to relationships with customers, prospective customers, agents,
contractors, vendors, service providers, and suppliers.
 
(d)           Non-Recruitment.  While Employee is employed by Anaren, and for a
period of 24 months after Employee’s employment with Anaren ends, Employee shall
not, directly or indirectly, solicit, recruit, or hire, or in any manner assist
in the hiring, solicitation or recruitment of any of individual who is or was an
employee of Anaren, or who otherwise provided services to Anaren, within 24
months prior to the termination of Employee’s employment with Anaren.
 
(e)           Affiliates of Anaren.  It is understood that the covenants
described in this paragraph 8 shall be interpreted and applied to protect the
business interests of all of Anaren parents, subsidiaries, and other affiliates.
 
(f)           Termination of Payments.  Upon the breach by Employee of any
covenant under this paragraph 4, Anaren may offset and/or recover from Employee
immediately any and all of the severance compensation paid to Employee under
paragraph 2 hereof in addition to any and all other remedies available to Anaren
under law or in equity.
 
5.           Miscellaneous.
 
(a)           Notices.  Any and all notices with respect to this Agreement shall
be sufficient if furnished personally in writing or sent by certified mail,
return receipt requested, to the last known address or other address designated
by the parties to this Agreement.
 
(b)           Entire Agreement; Release From Prior Agreements.  This Agreement
represents the entire agreement between the parties regarding the subject matter
of the Agreement and specifically supersedes any and all oral or written
agreements previously entered into by the parties, and each party releases the
other party of all obligations and liabilities with respect to any prior
employment agreements between the parties.
 
(c)           Governing Law.  This Agreement, having been made and duly executed
within the State of New York, shall be construed and governed in accordance with
and pursuant to New York law.
 
(d)           Waiver.  In the event that any breach of this Agreement by
Employee or Anaren is waived by act or failure to act, such waiver shall not
constitute a waiver of any subsequent breach by either party.
 
 
5

--------------------------------------------------------------------------------

 
(e)           Severability and Construction.  If any provision of this Agreement
shall be held invalid or unenforceable, such invalidity or unenforceability
shall affect only that particular provision and shall not affect or render
invalid or unenforceable any other provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not a part of the Agreement.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that amounts payable pursuant to this Agreement shall not be subject
to the premature income recognition or adverse tax provisions of Internal
Revenue Code Section 409A.  Accordingly, the parties intend to maximize the
application of the exceptions to deferred compensation treatment stated in
Treasury Regulation sections 1.409A-1(b)(9)(iii) and (v) that generally exempt
from the treatment of deferred compensation payments and benefits that are
provided under a separation pay plan to the extent limited payments are made,
and/or limited benefits are provided, for a limited period of time following
Employee’s separation from service.  However, to the extent payments and/or
benefits provided pursuant to this Agreement result in the deferral of
compensation under Internal Revenue Code Section 409A, such payments and/or
benefits shall not be provided earlier than six months following Employee’s
separation from service, if Employee is a “specified employee” within the
meaning of Internal Revenue Code Section 409A.
 
(f)           Binding Effect.  This Agreement may not be assigned by Employee or
Anaren, except that this Agreement shall be binding upon and shall inure to the
benefit of any successor of Anaren through merger, corporate reorganization,
Change of Control or otherwise.  Anaren shall use its reasonable best efforts to
ensure that any successor to Anaren provides the successor’s written
acknowledgement of the successor’s obligations under this Agreement.  Such a
written acknowledgement, however, shall not be a condition to the successor’s
assumption of the obligations imposed on the successor by this Agreement.
 
(g)           Arbitration and Fees.  Any dispute between the parties relating to
the terms of this Agreement, or any interpretation, construction or enforcement
hereof, shall first be submitted to non-binding arbitration in Syracuse, New
York in accordance with the rules and regulations of the American Arbitration
Association then in effect.  Each party shall be responsible for its own costs
and expenses in pursuing non-binding arbitration, and any arbitration fees or
costs shall be shared equally between the parties.  However, if Employee is a
party in an arbitration to collect payments due pursuant to this Agreement and
prevails in collecting payments due in the arbitration or settlement of the
arbitration, Anaren shall reimburse Employee for reasonable attorneys’ fees
incurred by Employee in connection with such arbitration; provided that (i) the
foregoing right to reimbursement shall be limited to eligible expenses incurred
within the first 60 months that follow Employee’s termination of employment,
(ii) reimbursement of eligible expenses shall be made by the last day of
Employee’s taxable year following the taxable year in which the expenses were
incurred, and (iii) the right to reimbursement is not subject to liquidation or
exchange for any other benefit.
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have signed this Agreement after full
opportunity to read and discuss the provisions of the Agreement, and both
parties voluntarily assent to this Agreement with full understanding of its
provisions.
 
 

  EMPLOYEE         DATE: July 1, 2011
/s/ Gert Thygesen
   
Gert Thygesen
   
Sr. Vice President, Technology
 
 
 
         
ANAREN, INC.
        Date: July 1, 2011
By: /s/ Lawrence A. Sala
   
Lawrence A. Sala
   
President & CEO
 

 
 
7

--------------------------------------------------------------------------------